DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-14Markovich et al. (US 2006/0199911).
Regarding claims 1, 8, and 11-12, Markovich discloses multilayer structure comprising at least one layer, i.e. more than one layer such as first skin layer, base layer and second skin layer, (paragraph 0259) comprising the polymer composition including a polymer (paragraph 0002), aluminosilicate or Kaolin, i.e. organoclay, (paragraphs 0183, 0204), a primary amide slip agent (paragraphs 0021, 0181) and secondary amide slip agent different from the primary amide slip agent (paragraphs 0021 and 0181). Markovich preferably discloses that the polymer composition is in inner layer, i.e. first or second skin layer, of the multilayer film (paragraph 0259). Further, given that Markovich discloses that the polymer composition film reduces the friction between layers of the films (paragraph 0172), it is clear that the polymer composition film of Markovich is sandwich between two layers, i.e. base layer between the first skin layer and the second skin layer. Markovich discloses that the polymer composition has static or dynamic coefficient of friction of 0.6 or less using ASTM D1894 (paragraphs 0025, 0172, claim 49). Given that Markovich discloses the same composition as claimed in present claims including the same static or kinetic coefficients of friction, it is clear that the polymer composition of Markovich would intrinsically possess the same properties as claimed in present claims.
While Markovich fails to exemplify the presently claimed multilayer nor can the claimed multilayer be “clearly envisaged” from Markovich as required to meet the standard of anticipation (cf. MPEP 2131.03), nevertheless, in light of the overlap between the claimed Markovich and the multilayer disclosed by Markovich, absent a showing of criticality for the presently claimed Markovich, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of 
Regarding claims 2-3, Markovich discloses the film of claim 1, wherein the polymer is polyethylene, i.e. polyolefin, (paragraphs 0132-0135).
Regarding claim 4, Markovich discloses the film of claim 1, wherein the polymer includes polyethylene in amount of from 5 to 95 wt% (paragraph 0136).
Regarding claim 5, Markovich discloses the film of claim 1, wherein the organoclay is in an amount of from greater than 0 to 3 wt% (paragraph 0184).
Regarding claims 6-7, Markovich discloses the film of claim 1, wherein Markovich discloses that total amount of primary amide slip agent and secondary amide slip agent is about 0.05 to 5 wt% (paragraph 0021). It is noted that Markovich does not disclose individual amounts of primary amide slip agent and secondary amide slip agent. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, since the instant specification is silent to unexpected results, the specific amounts of primary amide slip agent and secondary amide slip agent are not 
Regarding claim 13, Markovich discloses the film of claim 1, wherein Markovich discloses that the primary amide slip agent has a concentration twice of the secondary amide slip agent (paragraph 0021). It is noted that Markovich does not disclose individual amounts of primary amide slip agent and secondary amide slip agent.
Since the instant specification is silent to unexpected results, the specific amounts of primary amide slip agent and secondary amide slip agent are not considered to confer patentability to the claims. As the sliding property is a variable that can be modified, among others, by adjusting the amounts of primary amide slip agent and secondary amide slip agent, the precise amounts would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amounts cannot 
Regarding claim 14, Markovich discloses the film of claim 1, wherein the primary slip agent is a primary erucamide slip agent (paragraph 0181).

Response to Arguments

Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Applicants argue that in order to establish a prima facie case of obviousness three criteria must be met. The examiner agrees and notes that all three criteria has been met. First, it would have been in the knowledge generally available to one of ordinary skill in the art to use a multilayer film as disclosed by Markovich. Second, given that multilayer film of Markovich comprises the same composition, there is a reasonable expectation of success. Third as set forth in the prior art rejection above Markovich meets all the claim limitations. 
Applicant argues that Markovich fails to provide a reasonable expectation of success of achieving a skin layer with static and kinetic coefficients of friction less than 
Applicant argues that Markovich fails to teach or suggest all the claim limitations of the amended claim 1 because Markovich fails to teach or suggest at least one of the first skin layer and the second skin layer comprising a polymer composition of claim 1. However, it is noted that Markovich does disclose multilayer structure comprising at least one layer (paragraph 0259) comprising the polymer composition the same as 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SAMIR SHAH/Primary Examiner, Art Unit 1787